Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 08/30/21 regarding application 16/394,717, in which claims 21, 32, 33, 39, and 40 were amended. Claims 1-20 and 23 had been cancelled in previous amendments. Claims 21, 22, and 24-40 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Dyer, Reg. No. 75,556 on 09/09/21.

The application has been amended as follows:
In the claims:

In claim 25: line 9: replace “speed” with “speeds”


Response to Arguments
Amended independent claims 21 and 32 overcome the 35 U.S.C. 103 rejections of claims 21-22, 26, 30, 32-33, and 37 based on Thong, Cross, Jr., Di Censo, Boillot, Clelland, and Nakamura, and so they are withdrawn. 

Allowable Subject Matter
Claims 21, 22, and 24-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 21 and 32 is Thong et al. (2002/0010916). Consider claim 21, Thong discloses a computer-implemented method, comprising: receiving input audio data representing input speech (input audio 13 containing spoken text, [0039]); determining an input speech speed corresponding to the input audio data (counting speech units while playing back, [0050]); determining output data based at least on the input audio data (using the speech rate to determine the playback rate, [0050]); determining a target output speed based at least on the input speech speed (the desired target speech rate 37, [0050]); using the output data to generate output audio data representing output speech, the output speech corresponding to the target output speed (generating output speech at the target rate, [0050-0051]); and causing a device to output the output audio data (outputting the rate adjusted audio, [0051]). However, Thong does not disclose the limitations of amended claims 21 and 32.

Bao et al. (2017/0270965) discloses playback speed of a media file is adjusted by the speech speed estimation and the audio quality estimation of the original audio (see [0308]). However, playback of media is significantly different from generating output audio data representing output speech 

A combination or modification of Thong, Bao and the other prior art of record would not have resulted in the limitations of claims 21 and 32, and therefore claims 21 and 32 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 22, 24-31, and 33-40 are allowable because they further limit allowable parent claims 21 and 32. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                   09/09/21